 1

 2
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 3
                                                                     Jul 09, 2019
 4                                                                      SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                  NO: 2:18-CR-81-RMP
 8                              Plaintiff,
                                                   ORDER DENYING DEFENDANT’S
 9          v.                                     MOTION FOR DOWNWARD
                                                   DEPARTURE AND GRANTING
10    NAZIR BOLAJOKO HAMZA, also                   VARIANCE
      known as Barry Akufo,
11
                                Defendant.
12

13         On July 8, 2019, the Court sentenced Defendant Nazir Bolajoko Hamza,

14   who is not in custody of the United States Marshals Service, for his conviction of

15   one count of money laundering of property derived from wire fraud, in violation of

16   18 U.S.C. § 1957. Defendant appeared, represented by Assistant Federal Defender

17   John B. McEntire, IV. Assistant United States Attorney Daniel H. Fruchter

18   appeared for the Government.

19         The Court adopted in full the presentence report (“PSR”) prepared by the

20   assigned United States Probation Officer. The PSR found a base offense level of

21   16, with a one-level enhancement for specific offense characteristics, a four-level

     ORDER DENYING DEFENDANT’S MOTION FOR DOWNWARD
     DEPARTURE AND GRANTING VARIANCE ~ 1
 1   reduction for a minimal participant role in the offense, and a further two-level

 2   reduction for acceptance of responsibility, resulting in a total offense level of

 3   eleven. An offense level of eleven combined with a criminal history category of I

 4   yields a United States Sentencing Guidelines (“Guidelines”) range of eight to

 5   fourteen months.

 6         Defendant moved for a downward departure based on his family

 7   responsibilities under § 5H1.6 of the Guidelines. ECF No. 49. However, the Court

 8   did not find adequate support for the proposition that Defendant is an irreplaceable

 9   caretaker for his family to support that particular departure. Therefore,

10   Defendant’s motion for a downward departure is denied.

11         Nevertheless, having considered the sentencing guidelines, the factors in 18

12   U.S.C. § 3553(a), the testimony and statements received at the sentencing hearing,

13   the parties’ arguments, and Defendant’s allocution, the Court determines that

14   Defendant’s personal history, parenting responsibilities, ability to maintain

15   employment to contribute toward his restitution obligation, and the need to avoid

16   unwarranted sentencing disparities cumulatively warrant a downward variance of

17   four levels to offense level seven resulting in a Guidelines sentencing range of zero

18   to six months. The Court imposes a sentence of five years of probation with the

19   following special condition of probation:

20         You must serve a total sentence of 30 days by intermittent confinement
           at a rate of at least two days every week until you have completed a
21         total of 30 days of confinement. Your confinement schedule will be

     ORDER DENYING DEFENDANT’S MOTION FOR DOWNWARD
     DEPARTURE AND GRANTING VARIANCE ~ 2
 1         determined by your supervising probation officer in consultation with
           the Bureau of Prisons in an effort for you to continue your employment
 2         and provide child care for your children. Credit shall be given for all
           time already served. You must complete the remainder of the 30 days
 3         of confinement within one year of the date of this judgment.

 4         Defendant’s Motion for Downward Departure, ECF No. 49, is

 5   DENIED.

 6         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 7   Order and provide copies to counsel and to the United States Probation Office.

 8         DATED July 9, 2019.

 9
                                                 s/ Rosanna Malouf Peterson
10                                             ROSANNA MALOUF PETERSON
                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20

21

     ORDER DENYING DEFENDANT’S MOTION FOR DOWNWARD
     DEPARTURE AND GRANTING VARIANCE ~ 3
